 

AO 106A (08/1 8) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

1988 Volkswagen Vanagon, North Carolina ficense plate
number ECD-8080, registered to-Gene Legrand Hickman
Jr

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give iis location):
See Attachment A

Case No. 1:20MJ267-1

See geet” ue” ee Se

located in the Middle District of North Carolina , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is feheck one or more):

of evidence of a crime;

ot contraband, fruits of crime, or other items illegally possessed;

6 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2251 Coercion of a Minor to Engage in Sexually Explicit Activity

18 U.SIC. § 2252A(a}(2)(A) Distribution/Receipt of Child Pornography
18 U.S.C. § 2252A(a)(5)(B) Possession of Child Pornography

The | pplication is based on these facts:
See Affidavit of Special Agent Gabriela Rees.

of Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days:
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

isf Gabriela Rees
Applicant’s signature

) is requested under

Gabriela Rees, Special! Agent (FBI}
Printed name and title

 

On this day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under
oath, and attested to the contents of this Application for a search warrant in accordance wi

ith,the requirements of
Fed. R. Crim. P. 4.1. biti

  

 

Date: 09/03/2020 3:26pm °
. y Judge's signature

Joe L. Webster, United States Magistrate Judge

City and state; Durham, North Carolina
Printed name and title

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 1 of 23
Inve

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT:

I, Gabriela Rees, a Special Agent (SA) with the Federal Bureau of

stigation (FBD being duly sworn, depose and state as follows:
INTRODUCTION
1. This affidavit is submitted in support of an application for a

warrant to search the premises located at 102 Carolina Pines Drive, West End,

North Carolina 27376 (the “SUBJECT PREMISES”), and a 1988 Volkswagen

Vanagon, North Carolina license plate number EDC-8080, for contraband and

evidence, fruits, and instrumentalities of violations of Title 18, United States

Code, Sections 2251, 2252A(a)(5)(B) and 2252A(a)(2)(A), which items are more

specifically described in Attachment B of this Affidavit.

 

2. The information contained within this affidavit is based on my

training and experience, as well as information I have developed and

information relayed to me by other law enforcement agencies. Because this

affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me concerning this

esta

 

“ I have set forth only those facts that I believe are necessary to

blish probable cause to believe that instrumentalities, fruits and evidence

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 2 of 23
of violations of 18 U.S.C. §§ 2251, 2252A(a)(5)(B) and 2252A(a)(2)(A) are
located at the SUBJECT PREMISES.
AGENT BACKGROUND

3. I am a Special Agent (SA) of Federal Bureau of Investigation
(“FBI”), and have been since October of 2019. I am currently assigned to the |
Fayetteville Resident Agency of the Charlotte, North Carolina Division. Iam
assigned to the Violent Crimes Against Children Unit where I am responsible
for | investigations involving the production, advertisement, receipt,
distribution, and possession of child pornography. I am a graduate of the
eighteen-week FBI Basic Field Training Course for special agents in Quantico,
Virginia. I have received training in the area of child pornography and child
sexual exploitation as well as specialized instruction on how to conduct
investigations of child sexual exploitation and child pornography crimes. I
have observed and reviewed numerous examples of child pornography, as
defined in 18 U.S.C. § 2256.

4, Moreover, I am a federal law enforcement officer who is engaged

 

in enforcing the criminal laws, including 18 U.S.C. §§ 2251, 2252A and 2251,
5. | and I am authorized by the Attorney General to request a search

warrant.

 

Case 1:20-mj-00267-JLW Document 1. Filed 09/03/20 Page 3 of 23
STATUTORY AUTHORITY .

6. This investigation concerns violations of 18 U.S.C. § 2252A
relating to material involving the sexual exploitation of minors, and 18 U.S.C.
§ 2251, relating to the enticement or coercion of a minor to engage in sexually
explicit conduct.

a. ‘18 U.S.C. § 2252A(a)(5\(B) prohibits a person from
knowingly possessing or knowingly accessing with intent to view any
material that contains an image of child pornography, as defined in 18

U.S.C. § 2256(8), that has been mailed, shipped or transported using any

 

means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer, or
that was produced using materials that have been mailed or shipped or
transported in or affecting interstate or foreign commerce by any means,

ncluding by computer. Attempts and conspiracies are also violations of this

—

statute. 18 U.S.C. § 2252A(b)(2).

b. 18 U.S.C. § 2252A(a)(2)(A) prohibits a person from

zm

inowingly receiving or distributing child pornography, as defined in 18

U.S.C. § 2256(8), using any means and facility of interstate and foreign

3

ommerce, that has been mailed, or that has been shipped and transported

3

 

Case 1:20-mj-00267-JLW Document1 Filed 09/03/20 Page 4 of 23
in and affecting interstate and foreign commerce by any means, including
by computer. Attempts and conspiracies are also violations of this statute.
18 U.S.C. § 2252A(b)(1).

c. 18 U.S.C. § 2251 prohibits a person from employing, using,
persuading, inducing, enticing or coercing a minor to engage in sexually

xplicit conduct, as defined in 18 U.S.C. § 2256(2)(A), for the purpose of

__ @

producing any visual depiction of such conduct. 18 U.S.C. § 2251(a).

DEFINITIONS
7. The following definitions apply to this application:

a. “Child Pornography,” is any visual depiction of sexually

explicit conduct where (a) the production of the visual depiction involved

 

the use of a minor engaged in sexually explicit conduct; (b) the visual

epiction is a digital image, computer image, or computer-generated image
C is, or is indistinguishable from, that of a minor engaged in sexually
explicit conduct; or (c) the visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaged in sexually explicit

conduct. See 18 U.S.C. § 2256(8).

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 5 of 23
b. “Visual Depictions” include undeveloped film and videotape,

9

nd data stored on computer disk or by electronic means, which:is capable

f conversion into a visual image. See 18 U.S.C. § 2256(5).

o

c. “Sexually Explicit Conduct” refers to actual or simulated (a)

exual intercourse (including genital-genital, oral-genital, or oral-anal),

ta

 

yee between persons of the same or opposite sex; (b) bestiality; (c)
asturbation: (d) sadistic or masochistic abuse; or (e) lascivious exhibition
of the genitals or pubic areas of any person. See 18 U.S.C.'§ 2256(2)(A).

d. “Child Erotica” means materials or items that are sexually

05

rousing to persons having a sexual interest in minors but that are not

ecessarily, in and of themselves, obscene or that do not necessarily depict

5

5G

ninors in sexually explicit poses or positions.
e. “Minor” means any person under the age of 18 years. See 18

J.8.C. § 9256(1).

ca

f. “Internet Service Providers” or “ISPs” are commercial

o

rganizations which provide individuals and businesses access to the

e

nternet. ISPs provide a range of functions for their customers, including

ccess to the Internet, web hosting, e-mail, remote storage, and co-location

$9

o

f computers and other communications equipment.

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 6 of 23
g. Internet Protocol Address” or “IP Address” is a unique
numeric address used by computers on the Internet. Every computer

ttached to the Internet must be assigned an IP address so that Internet

9

ct

raffic sent from and directed to that computer may be directed properly
from its source to its destination. Most Internet service providers control a

ange of IP addresses. Some computers have static—that is, long-term—IP

be]

addresses, while other computers have dynamic—that is, frequently

hanged—IP addresses.

Qo

h. The “Secure Hash Algorithm” (SHA) was developed by the

 

National Institute of Standards and Technology (NIST), along with the
Nationa Security Agency (NSA), as a means of identifying files using a
digital “fingerprint” that consists of a unique series of letters and numbers.
The United States has adopted the SHA1 hash algorithm as a Federal

Information Processing Standard. SHA1 is the most widely used of the

oD

xisting SHA hash functions, and is employed in several widely used

 

applications and protocols. A file processed by this SHA1 operation results

in the creation of an associated hash value often referred to as a digital

1
———

ignature. SHA] signatures provide a certainty exceeding 99.99% that two

 

Case 1:20-mj-00267-JLW Document 1 Filed 09/03/20 Page 7 of 23
or more files with the same SHA1 signature are identical copies of the same
file regardless of their file names. |

i. “Computer” refers to an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing
logical or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with
such device. See 18 U.S.C. § 1030(e)(1).

j. “Storage Medium” means any physical object upon which

nmputer data can be recorded. Examples include hard disks, RAM, floppy

Qo

disks, flash memory, CD-ROMs, and other magnetic or optical media.

k. “Computer hardware” consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal, or
transmit electronic, magnetic, or similar computer impulses or data.

yomputer hardware includes any data-processing devices (including, but

C)

not limited to, central processing units, internal and peripheral storage
devices such as fixed disks, external hard drives, floppy disk drives and
diskettes, and other memory storage devices); peripheral input/output

devices (including, but not limited to, keyboards, printers, video display

monitors, and related communications devices such as cables and

7

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 8 of 23
oO

an

SS

a

onnections); as well as any devices, mechanisms, or parts that can be used

to restrict access to computer hardware (including, but not limited to,

physical keys and locks).

1. “Computer passwords and data security devices” consist of

information or items designed to restrict access to or hide computer

oftware, documentation, or data. Data security devices may consist of
ardware, software, or other programming code. A password (a string of

Ipha-numeric characters) usually operates what might.be termed a digital

key to “unlock” particular data security devices. Data security hardware

 

ad include encryption. devices, chips, and circuit boards. Data security

software of digital code may include programming code that creates “test”

‘eys or “hot” keys, which perform certain pre-set.security functions when

hashed. Data security software or code may also encrypt, compress, hide,

ar

a

oS

or “booby-trap” protected data to make it inaccessible or unusable, as well

s reverse the progress to restore it.
m. “Computer software” is digital information that can be
nterpreted by a computer and any of its related components to direct the

vay it works. Computer software is stored in electronic, magnetic, or other

 

Case 1:20-mj-00267-JLW Document 1. Filed 09/03/20 Page 9 of 23
ou

%

°

Bp

porn

lear

igital form. It commonly includes programs to run operating systems,
pplications, and utilities.
n. “Records” and “Information” includes all forms of creation

r storage, including any form of computer or electronic storage (such as

hard disks or other media that can store data); any handmade form (such

as writing); any mechanical form (such as printing or typing); and any

hotographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

BACKGROUND ON MAINTAINING CONTRABAND AND
STALENESS ISSUES

 

8. Through my training and experience working cases involving child
1ography and though consulting with other experts in the field, I have

ned and believe that illegal contraband such as child pornography and

 

other materials like child erotica and incest literature is typically collected,

stored and distributed by individuals who trade in this type of illegal activity.

- Thi

typ

|

type of contraband (collected child pornography) is not “used up” or

ee as other types of contraband can be such as alcohol or drugs. This

of evidence is usually stored in a manner that is easily accessible to the

subject viewing these images and is usually stored on a computer's hard drive

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 10 of 23
or 8¢

sme other type of accessible electronic storage media, and the images may

even be stored off-site via the use of an Internet Service Provider ISP) and/or

“é

stor

a “cloud” type server. Additionally, email and other data files can typically be

ed online and is usually only limited by the amount of storage space used

by the account holder. A small one (1) inch square object such as a Secure

Digital Storage card can literally hold thousands of images.

stor

9. For these reasons contraband of this type can be, and usually is

ed for indefinite amounts of time by the possessors of this illegal

contraband. In my experience and training, and through consultation with

other experts, it is known that in many instances these types of files have been

found that were stored for extended amounts of time to include years. These

files

to cé

‘are transferred from and between storage mediums, and from computer

ymputer when new computers are obtained by those who collect and trade

in child pornography.

and

the

ano]

oe

scr

10. Computers and the internet allow an individual to collect, items
more easily hide their collections from others. The computer has, allowed
individual who views or collects child pornography to maintain a certain
nymity via the internet through the use of non-validated aliases known as

ben names” or “user names”, as well as allowing for the storage of the

10

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 11 of 23
collection and easy retrieval for viewing. The computer has also-made it easy

for

info!

feel

com

com

individuals with similar behaviors or tendencies to contact, exchange

rmation and validate their behavior amongst each other.

11. Iknow that individuals who view and or collect child pornography,

even if viewing these items from an off-site Jocation, generally maintain the

ability to view and store these types of items in their residence or what they

is a secure and easily accessible place, especially through the use of a
puter and/or other digital media devices.

12. Because of my training and experience, J know that once a

computer file, such as a document or image, is written to the hard drive of a

puter, that file or at least traces of that file, can be recovered by. forensic

analysis techniques even after the file has been “deleted” by the user. These

trac
also
actic

s

othe

es can remain on a hard drive for years given the proper circumstances. I
know that files are sometimes written to a hard drive without any overt

yn by or knowledge of the user.

 

SEARCH AND SEIZURE OF COMPUTERS AND RELATED MEDIA

13. Based upon my training and experience, and consultations with

r law enforcement officers who have been involved in the search. of

11

 

Case 1:20-mj-00267-JLW Document1 Filed 09/03/20 Page 12 of 23
computers and retrieval of data from computer systems, I know that searching
and| seizing information from computers often requires law enforcement
officers to seize all electronic storage devices (along with related peripherals
and stand alone media storage devices) to be searched later by a qualified
computes expert in a laboratory or other controlled environment. That process

is time consuming and takes days or even weeks. This is true because

 

computer storage devices (ike hard disks, diskettes, tapes, laser disks, CD-
Ron) can store electronic data which is the equivalent of hundreds of
thousands of pages of information. Additionally, a suspect may try to conceal
criminal evidence; so, he or she might store it in random order with deceptive
file names.

14. While an on-site preview is beneficial to get an initial glimpse of
some of the items stored on the media, searching authorities will be required
to examine all the stored data to determine which particular files are of
evidence or instrumentalities of a crime. This sorting process can take weeks,
or months, depending on the volume of data stored, and it would be impractical
to attempt this kind of data search on site.

15. Searching computer systems for criminal evidence is a highly

technical process requiring expert skill and a properly controlled environment.

12

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 13 of 23
The

con

diffi

and

desi

com

is ¢

dest

vast array of computer hardware and software available requires even
puter experts to specialize in some systems and applications, so it is often
cult to know before a search which expert is qualified to analyze the system
its data. In any event, data search protocols are exacting procedures
ened to protect the integrity of the evidence and to recover hidden, erased,
pressed, password-protected, or encrypted files. Since computer evidence
‘xtremely vulnerable to inadvertent or intentional modification or

ruction:(both from external sources and from destructive code embedded

in the system as a “booby trap"), a controlled environment is essential to its

com
Or a

prop

rem

plete and accurate analysis. Therefore, removal from the premises of some
ll computer equipment and related storage media may be required for
er analysis and specific permission by this search and seizure warrant to

ove the computer equipment from the premises and search it over time at

a later date is sought.

tech

and.

SPECIAL CIRCUMSTANCES

16. I seek special permission for a forensic examiner, if necessary and
nically possible, to acquire a copy of the full digital storage of this device(s)

any attached digital storage mediums as execution of this search warrant,

13

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 14 of 23
and) to examine such copy for the specific contents described within this
affidavit over a necessarily extended period of time, such as is needed to
adequately acquire, examine, identify, and seize items of evidentiary value
which are likely contained therein. Certain items of digital evidence can
require that the device be physically disassembled to allow for data acquisition.

Although disassembly may be necessary for evidentiary data to be recovered,

 

it can result in irreversible damage to the use and functionality of the device.
Disassembly to this degree for data acquisition will only take place if
determined to be necessary by a forensi¢-examiner, and permission to do so

. will|be considered granted upon issuance of this search warrant.
SUMMARY OF THE INVESTIGATION

17. On March 15, 2018, information provided to the National Center

 

for Missing and Exploited Children (NCMEC) by Facebook indicated an adult
male user, subsequently identified as Gene HICKMAN (HICKMAN), appeared
to be enticing child victims to produce child pornography. Facebook and
_ Instagram provided a total of three tips to NCMEC regarding HICKMAN in
March 2018. Subsequent search warrant returns from Facebook revealed

HICKMAN was the user of three Instagram accounts and one Facebook

14

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 15 of 23
account. HICKMAN described prior incidents of possible child molestation of
young boys he “mentored” in chat logs included in the search warrant returns.
Due] to the context of the chats, “mentored” likely infers sexually grooming
minors. Facebook and Instagram chat logs, photos posted by HICKMAN on
social media, and an interview of an associate of HICKMAN revealed
HICKMAN would often take minors he “mentored” on camping trips in his
Volkswagen van. Chat log history and an interview of an identified victim
indicate HICKMAN enticed the minor victim to produce child pornography, in
violation of Title 18 U.S.C . § 2251. HICKMAN also discussed sexual acts with
minors with other Instagram users.

18. Analysis of devices seized from search warrants of HICKMAN’s

residence on June 5, 2018 and December 12, 2019 revealed HICKMAN also

 

used a Telegram account, and Microsoft OneDrive and Mega for cloud storage.
A preliminary review of HICKMAN’s Telegram account chat logs revealed
HICKMAN Likely used Telegram to distribute child pornography, and evidence
of child pornography and bestiality were found on HICKMAN’s Microsoft
- OneDrive and Mega cloud storage accounts. HICKMAN also confessed to

sexually abusing a minor, in an interview by the Moore County Sheriff's Office

on June 5, 2018.

15

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 16 of 23
19. HICKMAN was arrested by the Moore County Sheriffs Office on

December 19, 2019 and posted bond on June 19, 2020. HICKMAN attempted —

 

to contact a previous victim after his release in June, and open source
information indicates the phone number used by HICKMAN to contact the
victim is associated with Telegram account Gene Hickman Jr, ID 997007914,
lastlonline on August 21, 2020.

20. HICKMAN previously used Telegram to distribute child
pornography. Evidence obtained from HICKMAN’s Telegram account and
other devices used by HICKMAN since his release have the potential to
identify additional victims of child exploitation and individuals involved in
distribution, possession and/ or possible production of child pornography.

21. Seizure of devices found at the SUBJECT PREMISES and inside
' the (1988 Volkswagen Vanagon, North Carolina license plate number EDC-
8080, are being sought to obtain evidence of violations of Title 18 U.S.C. §§
2251, relating to enticing or coercing a minor to engage in sexually explicit
conduct and Title 18 U.S.C. §§ 2252A, relating to material involving the sexual

exploitation of minors.

16

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 17 of 23
fede

CONCLUSION

22. Based on the foregoing, there is probable cause to believe that the

contraband, property, evidence, fruits and instrumentalities of the offense,

mor

2 fully described in Attachment B of this Affidavit, are located at the

 

SUBJECT PREMISES and inside the 1988 Volkswagen Vanagon, North

Carolina license plate number EDC-8080, described in Attachment A. I

resp

PREMISES authorizing the seizure and search of the items described in

ectfully request that this Court issue a search warrant for the SUBJECT

 

Attachment B.
/s/ Gabriela Rees
Gabriela Rees
Special Agent
Federal Bureau of Investigation
In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the

contents of this Affidavit, which she submitted to me by reliable electronic

mea

ns, on this 3rd day of September, 2020, at 3:26pm.

JOE L. WEBSTER

UNITED STATES MAGISTRATE JUDGE

 

 

17

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 18 of 23

ral criminal statutes cited herein have been violated, and that the
ATTACHMENT A
DESCRIPTION OF LOCATION TO BE SEARCHED
A 1988 Volkswagen Vanagon, North Carolina license plate number EDC-8080.

Photographs attached.

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 19 of 23
ATTACHMENT B
ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of
a criminal offense, contraband, the fruits of crime, or property designed or
intended for use or which is or has been used as the means of committing a
criminal offense, namely violations of Title 18, United States Code, Sections

2251, 2252A(a)(5)(B) and 2252A(a)(2)(A):

1. Computers or storage media that could be used as a means to commit
the violations described above, and on which the things described in this
warrant could be stored.

2. Routers, modems, and network equipment used to connect computers to
the Internet.

38. Child pornography, as defined in 18 U.S.C. 2256(8).

4. Child erotica.

5. Records, information, and items relating to violations of the statutes
described above in the form of: |

a. Records and information referencing child pornography, as defined
in 18 U.S.C. 2256(8);

b. Records and information referencing child erotica;

c. Records, information, and items referencing or revealing the
occupancy or ownership of 102 Carolina Pines Drive, West End,
North Carolina 27376, including utility and telephone bills, mail
envelopes, or addressed correspondence;

d. Records and information referencing or revealing the use of peer-

to-peer software, including BitTorrent client software;

2

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 20 of 23
a

e. Records and information referencing or revealing the trafficking,
advertising, or possession of child pornography, to include the
identity of the individuals involved and location of occurrence;

f. Records and information referencing or revealing a sexual interest
in children or the sexual exploitation of children, to include the
identity of the individuals involved and location of occurrence:

g. Records and information referencing or revealing communication
or interaction of an illicit sexual nature with minors, to include the
identity of the individuals involved and location of occurrence;

h. Records and information referencing or revealing participation in
groups or the use of services that are known to be used to facilitate
the trafficking of child pornography;

i. Records and information referencing or revealing the use of remote
computing services such as email, cloud storage, or online social
media services,

. For any computer or storage medium whose seizure is otherwise

authorized by this warrant (hereinafter, “COMPUTER”:

a. evidence of who used, owned, or controlled the COMPUTER at the
time the things described in this warrant were created, edited,
deleted, viewed, or otherwise interacted with;

b. evidence of how and when the COMPUTER was used to create,
edit, delete, view, or otherwise interact with or engage in the
things described in this warrant; ,

c. evidence of the attachment to the COMPUTER of other storage
devices or similar containers for electronic evidence;

d. evidence of the Internet Protocol addresses used by the
COMPUTER;

 

Case 1:20-mj-00267-JLW Documenti Filed 09/03/20 Page 21 of 23
4

e. documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the
COMPUTER;

f. evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or absence
of security software designed to detect malicious software;

g. evidence of the lack of such malicious software;

h. evidence of programs (and associated data) that are designed to
eliminate data from the COMPUTER;

7. During the course of the search, photographs of the location to be

searched may be taken to record the condition thereof and/or the location

of items therein.

As used above, the terms “records” and “information” includes all forms

 

of creation or storage, including any form of computer or electronic storage
(such as hard disks or other media that can store data); any handmade form
(such as writing); any mechanical form (such as printing or typing); and any
photographic form (such as microfilm, microfiche, prints, slides, negatives, .

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing
logical,, arithmetic, or storage functions, including desktop computers,
notebook computers, mobile phones, tablets, server computers, and network

hardware.

 

Case 1:20-mj-00267-JLW Document1 Filed 09/03/20 Page 22 of 23
The term “storage medium” includes any physical object upon which
computer data can be recorded, including external and internal hard drives,
flash drives, thumb drives, micro SD cards, macro SD cards, DVDs, gaming
systems, SIM cards, cellular phones capable of storage, floppy disks, compact |
discs, magnetic tapes, memory cards, memory chips, and other magnetic or

optical media.

 

Case 1:20-mj-00267-JLW Document1 Filed 09/03/20 Page 23 of 23
